Exhibit 99.1 Victor Karpiak Chief Executive Officer June 11, Dear Shareholders, Customers and Friends: The challenging economic times we have been dealing with since 2007 are continuing. Prolonging the crisis is the current focus on the debt of many sovereign nations and the distinct possibility of a jobless recovery. This “Great Recession” has affected most businesses, including banks, and First Savings Bank Northwest (“Bank”) is no exception. I am writing to give you a mid-year update on how First Financial Northwest, Inc. and its wholly-owned subsidiary, First Savings Bank Northwest, are dealing with these unprecedented economic times and the continuing decline of the Pacific Northwest’s housing market.
